Name: 2011/198/EU: Commission Implementing Decision of 30Ã March 2011 amending Decision 2011/44/EU concerning certain protection measures against foot-and-mouth disease in Bulgaria (notified under document C(2011) 2023) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: Europe;  health;  agricultural policy;  agricultural activity;  international trade;  tariff policy
 Date Published: 2011-03-31

 31.3.2011 EN Official Journal of the European Union L 85/10 COMMISSION IMPLEMENTING DECISION of 30 March 2011 amending Decision 2011/44/EU concerning certain protection measures against foot-and-mouth disease in Bulgaria (notified under document C(2011) 2023) (Text with EEA relevance) (2011/198/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) A case of foot-and-mouth disease in wild boar and a number of outbreaks of that disease in livestock were confirmed in Bulgaria in January 2011. As a consequence, Bulgaria has taken measures in the framework of Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease (3). (2) In addition, Commission Decision 2011/44/EU of 19 January 2011 concerning certain protection measures against foot-and-mouth disease in Bulgaria (4) was adopted, as it was necessary to reinforce the control measures taken by Bulgaria. That Decision is to apply until 31 March 2011. (3) On 19 March 2011, Bulgaria reported an outbreak of foot-and-mouth disease in beef cattle grazing in the municipality of Sredets, situated in the region of Burgas, west of the municipality of Malko Tarnovo where the last outbreak was reported on 31 January 2011. (4) It is therefore necessary to prolong the measures laid down in Decision 2011/44/EU, until 30 June 2011. (5) Decision 2011/44/EU should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 16 of Decision 2011/44/EU, the date 31 March 2011 is replaced by 30 June 2011. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 March 2011. For the Commission John DALLI Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 306, 22.11.2003, p. 1. (4) OJ L 19, 22.1.2011, p. 20.